Citation Nr: 0514570	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  04-00 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for an acquired 
psychiatric disorder as directly related to active service.

2.  Entitlement to service connection for an acquired 
psychiatric disorder as secondary to the service-connected 
seizure disorder.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
September 1971.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Togus, Maine.  By a May 2003 
rating decision, the RO denied service connection for an 
acquired psychiatric disorder as secondary to the veteran's 
service-connected seizure disorder.  The veteran initiated an 
appeal to this decision by filing a Notice of Disagreement 
later that same month, a Statement of the Case (SOC) was 
promulgated in December 2003, and the appeal was perfected by 
the submission of a timely Substantive Appeal in January 
2004.  By a subsequent June 2004 rating decision, the RO 
found that new and material evidence had not been received to 
reopen a claim of service connection for an acquired 
psychiatric disorder as directly related to active service.  
Thereafter, the veteran perfected an appeal on this issue.

The veteran provided testimony at a personal hearing 
conducted before personnel at the RO in November 2004, a 
transcript of which is of record.  Further, the record 
reflects that the veteran had requested a Board hearing in 
conjunction with this appeal.  However, this hearing request 
was withdrawn as noted by a February 2005 statement.  See 
38 C.F.R. § 20.204.

The record also reflects that the veteran filed a claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  However, he withdrew this claim by a March 
2003 statement.




FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  Service connection was denied for an acquired psychiatric 
disorder as directly related to active service by an August 
1984 rating decision.  The veteran was informed of this 
decision, including his right to appeal, and he did not 
appeal.  

3.  By an August 2002 rating decision, the RO denied service 
connection for an acquired psychiatric disorder on a both a 
direct basis, and as secondary to his service-connected 
seizure disorder.  The record does not reflect the veteran 
submitted a timely Notice of Disagreement with respect to the 
issue of service connection on a direct basis.

4.  The evidence to reopen the veteran's claim of service 
connection for an acquired psychiatric disorder on a direct 
basis is either cumulative and redundant of that which was of 
record at the time of the last prior denial, does not relate 
to an unestablished fact necessary to substantiate the claim 
either by itself or when considered with previous evidence of 
record, and/or does not raise a reasonable possibility of 
substantiating the claim.  

5.  The preponderance of the competent medical evidence is 
against a finding that the veteran's current psychiatric 
disorder is related to his service-connected seizure 
disorder.


CONCLUSIONS OF LAW

1.  New and material evidence not having been submitted to 
reopen the claim of entitlement to service connection for an 
acquired psychiatric disorder as directly related to active 
service, the benefit sought on appeal is denied.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156(a), 3.159 (2004).

2.  Service connection is not warranted for an acquired 
psychiatric disorder as secondary to the service-connected 
seizure disorder.  38 U.S.C.A. §§ 110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  First, VA has a duty 
to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  Thereafter, in Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), the Court held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

More recently, however, the Court held in Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 15, 2005) that 
error regarding the timing of notice does not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  Further, the Court held 
that VA can demonstrated that a notice defect is not 
prejudicial if it can be demonstrated: (1) that any defect in 
notice was cured by actual knowledge on the part of the 
appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it; (2) 
that a reasonable person could be expected to understand from 
the notice provided what was needed; or (3) that a benefit 
could not possibly have been awarded as a matter of law.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield, supra; see also Bernard v. Brown, 4 
Vet. App. 384 (1993).  Any error in the sequence of events is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Consequently, the Board concludes that any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Here, the RO sent preadjudication notice to the veteran 
regarding his claim of secondary service connection by 
correspondence dated in April 2002 and April 2003.  Further, 
the RO sent preajudication notice on the issue of new and 
material evidence by correspondence dated in January 2004.  
With respect to both issues, the relevant correspondence 
specifically addressed the requirements for an award of the 
benefits sought by these claims, informed the veteran of what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or to submit any evidence that was relevant 
to the case.  As such, this correspondence fully complied 
with the notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), as well as the Court's holdings in 
Quartuccio, supra, and Pelegrini, supra.  

Moreover, the veteran has been provided with a copy of the 
appealed rating decisions, the respective SOCs in December 
2003 and December 2004, as well as a Supplemental Statement 
of the Case (SSOC) on the secondary service connection issue 
in December 2004, all of which provided him with notice of 
the law and governing regulations regarding his case, as well 
as the reasons for the determinations made with respect to 
his claims.  In pertinent part, the December 2003 SOC 
included a summary of the relevant VCAA regulatory provisions 
of 38 C.F.R. § 3.159.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate these claims and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

Regarding the duty to assist, the Board notes that the 
veteran and his representative have had the opportunity to 
present evidence and argument in support of his claim, to 
include at the November 2004 hearing.  However, it does not 
appear that the veteran has identified the existence of any 
relevant evidence that has not been obtained or requested by 
the RO.  In fact, the veteran reported in a January 2004 
statement that there were no additional medical records for 
VA to obtain as evidence in support of his claim.  Further, 
he has been accorded an examination in conjunction with this 
appeal, even though the law provides that an examination is 
not required in the context of new and material evidence 
claims.  See 38 C.F.R. § 3.159(c)(4)(iii); see also 66 Fed. 
Reg. at 45,628.  The clinician who conducted this examination 
also promulgated opinions as to whether the veteran's current 
psychiatric disorder is causally related to his service-
connected seizure disorder.  Consequently, the Board 
concludes that the duty to assist has been satisfied. 

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  Service connection was denied for an acquired 
psychiatric disorder as directly related to active service by 
an August 1984 rating decision.  The veteran was informed of 
this decision, including his right to appeal, and he did not 
appeal.  

The evidence of record at the time of the August 1984 rating 
decision includes the veteran's service medical records, his 
service personnel records, and post-service medical records 
dated in July 1984.

The veteran's service medical and personnel records contain 
no findings indicative of an acquired psychiatric disorder 
while on active duty.  In fact, his psychiatric condition was 
clinically evaluated as normal on both his August 1969 pre-
induction examination and his May 1971 separation 
examination.  Further, at the time of both examinations he 
indicated on concurrent Reports of Medical History that he 
had not experienced depression or excessive worry, nor 
nervous trouble of any sort.  On a September 1971 Statement 
of Medical Condition, he indicated that there had been no 
change in his medical condition since his last separation 
examination.

Records dated in July 1984 reflect that the veteran 
complained, in part, of depression because of financial 
problems.  In addition, he reported that he had threatened at 
times to commit suicide (but had made no attempts).  There 
was no significant sleep disturbance.  Further, he reported 
that he had seen a psychiatrist in 1978, and was told that 
there was nothing wrong with him.  Diagnosis following 
evaluation was generalized anxiety disorder.

The August 1984 rating decision found that a chronic nervous 
condition was not shown to have been incurred in or 
aggravated by service.

The evidence added to the file that was of record at the time 
of the August 2002 rating decision includes statements from 
the veteran, lay statements, and additional post-service 
medical records which cover a period through 2002.

The lay statements primarily concerned the veteran's claim of 
service connection for a seizure disorder, which was 
ultimately established by an April 2001 rating decision.  
However, a July 1999 lay statement from JH, who noted that he 
had known the veteran for 5 1/2 years, reported, in part, that 
the veteran was very withdrawn at times.  In addition, the 
veteran's spouse reported in an April 2002 statement that the 
veteran had depression, and listed examples indicative of 
this condition including a low activity level, difficulty 
finding enjoyment in any activity, decreased appetite, 
increased irritability, no interest in socializing with 
friends or relatives, falling asleep between activities, 
difficulty concentrating, and he often stated that he 
"doesn't care" or things "don't matter."

The veteran also submitted statements contending that his 
psychiatric disorder was secondary to his seizure disorder.

The additional medical records show treatment for a variety 
of medical conditions, and include findings of depression.  
In June 2002, the veteran underwent a VA mental disorders 
examination for the purpose of determining whether his 
depression was secondary to the seizure disorder.  At this 
examination, it was noted that the veteran had at least 4 
documented seizures during his active service which were now 
associated with syncope and migraine headaches.  It was 
further noted that he was diagnosed in July 1984 with a 
generalized anxiety disorder, and that other practioners over 
the years had noted his apparent anxiety and depression.  
Diagnoses following examination included depressive disorder 
not otherwise specified, and schizoid personality disorder.  
The examiner also commented that, based upon the medical 
history, depression appeared to have been a major factor in 
the veteran's life since the service.  Moreover, the examiner 
stated that it appeared that the depression might be related 
to the seizure disorder, but it was not secondary to the 
seizure disorder.  Other personality factors, for example, 
schizoid personality disorder, as well as health factors, to 
include diagnosis and family history of cancer, had played a 
major role in the veteran's current mental status.

The record reflects that the RO sought clarification 
regarding the VA examiner's opinion as to the etiology of the 
veteran's depression.  In July 2002, the examiner stated that 
the veteran would be depressed without his seizure disorder, 
and that seizure disorders did not cause depression.  Rather, 
depression was most often caused by genetic predisposition 
and environmental triggers.  In this case, the veteran's 
health was very poor (seizures, cancer, chronic fatigue 
syndrome, chronic obstructive pulmonary disease (COPD)), and 
contributed to his depression.  Additionally, poverty, 
stress, and anxiety were all part of this picture.  The 
examiner stated that these factors also contributed to the 
veteran's depression.  In essence, it was the examiner's 
belief that the service and the seizure disorder played very 
little, if any, part in the veteran's depression.  

The August 2002 rating decision denied service connection for 
depression, finding that the evidence did not show it was 
related to the service-connected seizure disorder with 
associated syncope and migraine headaches, nor was there any 
evidence of this disability during military service.  

Following the August 2002 rating decision, additional medical 
records were added to the file, to include records from the 
Social Security Administration, which cover a period through 
2003.  Among other things, these records continue to show 
findings of depression.  The record further reflects that the 
RO readjudicated the issue of secondary service connection by 
the May 2003 rating decision, and the veteran's Notice of 
Disagreement later that same month specifically referred to 
this rating decision.  However, it should be noted that it 
was also a timely Notice of Disagreement with the August 2002 
rating decision's denial of secondary service connection.  
See 38 C.F.R. § 20.302.  No timely Notice of Disagreement was 
submitted to the August 2002 rating decision's denial of 
service connection as directly related to active service.

The additional medical records include a private medical 
statement dated in February 2003 which the veteran submitted 
in support of his claim.  In pertinent part, the clinician 
noted the veteran's account of his military training, to 
include training with live fire.  It was also noted that the 
veteran reported he thought he was going to die during this 
training.  The clinician who promulgated this statement 
concluded that the veteran met the criteria for both major 
depression and PTSD, and that both dated back to his time in 
the service.  Although the clinician indicated that the PTSD 
was due to the training with live fire, it does not appear 
that she linked the diagnosis of major depression to any 
specific incident of the veteran's active service.

The record reflects that additional medical opinions were 
obtained from the July 2002 VA mental disorders examiner in 
November and December 2003.

In the November 2003 medical opinion, the VA examiner opined 
that the veteran's depression was somewhat aggravated by his 
service-connected seizure disorder.  The examiner stated that 
the baseline manifestations of depression which were due to 
the effects of nonservice-connected disease or injury would 
include poor health, chronic fatigue syndrome, COPD, poverty, 
stress, anxiety, and learned helplessness.  Further, the 
examiner stated that the increased manifestations of 
depression which were proximately due to the service-
connected seizure disorder, based on medical considerations, 
were at or near zero.  That is, because other nonservice-
connected medical factors such as cancer, loom so much larger 
in the veteran's mind, as witnessed by the veteran's response 
to cancer in 1988, feeling "like the world had come to an 
end."  Moreover, the examiner stated that the medical 
considerations supporting an opinion that increased 
manifestations of depression of nonservice-connected disease 
or injury were proximately due to service-connected 
disability were that it was possible but not probable; i.e., 
that the veteran's depression was somewhat aggravated by his 
service-connected seizure disorder.

Following a request for clarification, in a December 2003 
medical opinion, the VA examiner stated that his professional 
opinion now was that the depression was not at all related to 
the seizure disorder for which the veteran was service-
connected.  (Emphasis in original).  Further, the examiner 
found no evidence that the veteran's seizure disorder 
measurably aggravated his depression.  The examiner also 
apologized for equivocating on this issue which had clearly 
led to justifiable confusion on the part of the RO.

At his November 2004 personal hearing, the veteran contended, 
in part, that his depression was primarily due to his 
military training.  He indicated that he was put through some 
horrible experiences as training for service in Vietnam, but 
he never saw any action in Vietnam.  In addition, he 
indicated that when you came back home you would get a slap 
in the face, whether you served in Vietnam or not.

The veteran has also submitted statements in which he 
indicated that his depression was at least somewhat due to 
his service-connected seizure disorder.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

In addition to the rules of service connection stated above, 
service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Further, the Court 
has held that where a service-connected disability causes an 
increase in, but is not the proximate cause of, a nonservice- 
connected disability, the veteran is entitled to service 
connection for that incremental increase in severity 
attributable to the service- connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. 
§ 3.156(a) provide that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. at 45630.


Analysis.  In the instant case, the Board finds that new and 
material evidence has not been received to reopen the claim 
of service connection for an acquired psychiatric disorder on 
a direct basis, and that the preponderance of the evidence is 
against a finding that this disorder is secondary to his 
service-connected seizure disorder.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Here, the record reflects that the veteran's claim of direct 
service connection was previously denied because, in essence, 
there was no competent medical evidence which linked his 
current psychiatric disorder to his period of active service.

The Board notes that the additional medical records are 
"new" to the extent they were not of record at the time of 
the prior denials in August 1984 and August 2002.  However, 
these records are cumulative and redundant to the extent they 
show the veteran currently has an acquired psychiatric 
disorder.  Such evidence was of record at the time of both 
denials.

The Board further notes that the February 2003 private 
medical statement found that the veteran had major depression 
and PTSD, and that both disabilities dated back to his time 
in the service.  However, while the clinician indicated that 
the PTSD was due to the training with live fire, it does not 
appear that she linked the diagnosis of major depression to 
any specific incident of the veteran's active service.  As 
noted in the Introduction, the veteran withdrew his claim of 
service connection for PTSD in March 2003.  

Even if the clinician intended to reflect that the major 
depression was also linked to the veteran's account of his 
military training, to include the live fire, the Board notes 
that there is no corroboration of this account in the record.  
Moreover, to the extent this opinion appears to be based on 
the veteran's assertion he has had problems ever since active 
service, this account is refuted by the fact that his 
psychiatric condition was clinically evaluated as normal on 
his separation examination and the lack of any competent 
medical evidence of an acquired psychiatric disorder until 
several years after his period of active duty.  

In addition, there is no indication that this private 
clinician reviewed the veteran's claims folder, to include 
his service medical and personnel records, in conjunction 
with her opinion.  The Court has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant).  No competent medical 
opinion is otherwise of record which relates the veteran's 
current psychiatric disorder to the documented events of his 
active service as verified by his service medical and 
personnel records.  Consequently, the Board must conclude 
that this opinion does not raise a reasonable possibility of 
substantiating the claim of direct service connection.  Thus, 
it does not constitute new and material evidence.

There being no other evidence submitted as part of the 
veteran's application to reopen his claim of service 
connection for an acquired psychiatric disorder on a direct 
basis, the Board finds that this evidence is either 
cumulative and redundant of that which was of record at the 
time of the last prior denial, does not relate to an 
unestablished fact necessary to substantiate the claim either 
by itself or when considered with previous evidence of 
record, and/or does not raise a reasonable possibility of 
substantiating the claim.  Accordingly, new and material 
evidence has not been received pursuant to 38 C.F.R. 
§ 3.156(a).  Inasmuch as the veteran has not submitted new 
and material evidence in support of his request to reopen, 
the Board does not have jurisdiction to consider the claim or 
to order additional development.  See Barnett v. Brown, 83 
F.3d. 1380 (Fed. Cir. 1996).

The Board also notes that even if it had determined that new 
and material evidence had been received, the underlying claim 
of service connection for an acquired psychiatric disorder on 
a direct basis would have been denied because the 
preponderance of the evidence is unfavorable.  See Holbrook 
v. Brown, 8 Vet. App. 91 (1995) (The Board has the 
fundamental authority to decide a claim in the alternative.).  
For the reasons stated above, it has already been determined 
that the February 2003 private medical statement is not 
entitled to any probative value in the instant case.  
Moreover, there was no indication of any psychiatric problems 
in the veteran's service medical and/or personnel records, 
his psychiatric condition was clinically evaluated as normal 
on his separation examination, and there is no competent 
medical diagnosis of an acquired psychiatric disorder until 
July 1984 which is several years following his period of 
active duty.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (The normal medical findings at the time of separation 
from service, as well as the absence of any medical records 
of a diagnosis or treatment for many years after service is 
probative evidence against the claim.).  

Although the July 1984 records reflect the veteran saw a 
psychiatrist in 1978, he reported that this psychiatric 
stated there was nothing wrong with him.  In addition, this 
purported treatment still occurred several years after his 
separation from service.  The July 1984 records also indicate 
that his complaints of depression were due to his then 
current financial problems.  Further, the VA examiner who 
conducted the June 2002 mental disorders examination has 
promulgated several opinions which indicate that the current 
findings of depression are due to the veteran's nonservice-
connected medical disabilities.  Based on the foregoing, the 
Board would have to conclude that the preponderance of the 
evidence is against a finding that the current psychiatric 
disorder is directly related to active service.

Regarding the claim of secondary service connection, the 
Board finds that the preponderance of the evidence is also 
against a finding that the psychiatric disorder developed 
secondary to the service-connected seizure disorder and/or 
that the seizure disorder has aggravated the psychiatric 
disorder beyond the normal progression of this disability.  
See Allen, supra.  The only competent medical evidence of 
record to address this issue are the findings of the June 
2002 VA examiner.  As detailed in both the examination report 
and the subsequent medical opinions promulgated in July 2002, 
November 2003, and December 2003, this examiner ultimately 
concluded that the depression was not at all related to the 
seizure disorder, and there was no evidence that the 
veteran's seizure disorder measurably aggravated his 
depression.  The record indicates the examiner reviewed the 
veteran's medical records in that he provided a detailed and 
accurate summary of these records in the June 2002 
examination report.  Moreover, as there is no competent 
medical evidence which refutes the examiner's conclusions, 
the Board must accept his findings as correct.  See Colvin, 
supra.

For the reasons stated above, the Board finds that the 
preponderance of the competent medical evidence is against a 
finding that the veteran's current psychiatric disorder is 
causally related to his active service, to include as 
secondary to his service-connected seizure disorder.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case, and his claim must be denied.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for an 
acquired psychiatric disorder as directly related to active 
service, the benefit sought on appeal is denied

Entitlement to service connection for an acquired psychiatric 
disorder as secondary to the service-connected seizure 
disorder is denied.


	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


